Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered August 13, 2001, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the trial court’s justification charge is unpreserved for appellate review (see CPL 470.05 [2]; People v Richardson, 294 AD2d 379, 380 [2002]; People v Abreu, 287 AD2d 644, 645 [2001]). In any event, the trial court properly instructed the jury to consider subjective factors in determining whether the defendant believed that the use of deadly force was necessary to avert the imminent use of deadly force and to determine whether, under the circumstances, the defendant’s belief was reasonable (see People v Wesley, 76 NY2d 555, 559 [1990]; People v Goetz, 68 NY2d 96, 106 [1986]; People v Santos, 280 AD2d 561, 562 [2001]). Altman, J.P., H. Miller, Adams and Townes, JJ., concur.